                            UNITED STATE DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                             CASE NO. 21-80052-CR-CANNON

UNITED STATES OF AMERICA,

        Plaintiff,
 v.

IGNACIO FLORES-BOCANEGRA,

        Defendant.
                                          /

                ORDER ADOPTING REPORT AND RECOMMENDATION

       THIS CAUSE comes before the Court upon the Order of Reference from the District Court

to conduct a Change of Plea before a Magistrate Judge [ECF No. 18]. On May 28, 2021,

Magistrate Judge Shaniek Maynard held a Change of Plea hearing and thereafter issued a Report

and Recommendation [ECF No. 24]. No party has filed objections to the Report, and the time to

do so has expired.

       The Court has conducted a review of the record and finds no error in the Report.

Therefore, it is ORDERED AND ADJUDGED as follows:

       1. The Report and Recommendation [ECF No. 24] is AFFIRMED AND ADOPTED.

       2. The guilty plea entered into by Defendant Ignacio Flores Bocanegra as to the single

           count in the Indictment is ACCEPTED;

       3. Defendant Ignacio Flores Bocanegra is adjudicated guilty of the Indictment, which

           charges him with illegal re-entry after deportation, in violation of Title 8, United States

           Code, Sections 1326(a) and (b)(2). There is a written plea agreement in this case

           [ECF No. 16].
                                                    CASE NO. 21-80052-CR-CANNON


      DONE AND ORDERED in Chambers at Fort Pierce, Florida this 24th day of June 2021.




                                              ________________________________
                                              AILEEN M. CANNON
                                              UNITED STATES DISTRICT JUDGE


cc:    counsel of record
